Attachment to Advisory Action
1.   Applicant’s amendment filed on April 8, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0. An Examiner-initiated interview with Peter M. Jay was conducted on April 12, 2021 to discuss the current amendment.
In the present amendment instant claims 1 and 9 were amended, and new claims 15-16 are added.

2. The present amendment has been fully considered, but is not entered given it would not overcome all of the rejections in the most recent final Office action and would require further consideration and/or search.

3. Thus, in the present amendment instant claims 1 and 9 were amended by including a limitation of zeolite having an average particle diameter of 4 to 30 micron. Kanae et al (US 2009/0209670) discloses the use of a nucleant having particle size of 0.1-2 micron ([0148], wherein the nucleant maybe talc or silica, or exemplified magnesium hydroxide ([0148], [0181]). Though Kanae et al does not disclose the composition further comprising zeolite having particle size of 4-30 micron, Kim et al (KR 20140124623) discloses a polyolefin composition comprising a deodorant, specifically zeolite, having particle size of 1-20 micron (p. 2, lines 13-14 of the translation).
It is further noted that zeolite is added in the composition of instant invention to control odor (Abstract, Table 1 of instant specification), and thereby – as deodorant as well.
Further, Kim et al discloses the use of azodicarbonamide as a thermally decomposable organic foaming agent (p. 4, lines 24-27). It would have been obvious to a one of Kanae et al since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
4. Terminal Disclaimer filed by Applicant on April 8, 2021 is acknowledged. The previous Obviousness Double patenting rejections I-III would be withdrawn upon entering Applicant’s amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764